Case 17-26232        Doc 52     Filed 11/02/18     Entered 11/02/18 10:34:39          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-26232
         Dennis M Stanhoff
         Susan R Stanhoff
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2017.

         2) The plan was confirmed on 11/17/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/16/2018.

         5) The case was converted on 10/24/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $46,212.02.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-26232      Doc 52       Filed 11/02/18    Entered 11/02/18 10:34:39                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor              $8,620.45
        Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                    $8,620.45


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,380.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $491.38
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,871.38

 Attorney fees paid and disclosed by debtor:                $620.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BANK OF AMERICA                Unsecured      2,110.00       2,259.90         2,259.90           0.00        0.00
 BECKET & LEE LLP               Unsecured      2,150.00         927.29           927.29           0.00        0.00
 BECKET & LEE LLP               Unsecured         889.00        795.07           795.07           0.00        0.00
 CARRINGTON MORTGAGE SERVICES   Secured        3,835.71           0.00             0.00           0.00        0.00
 CARRINGTON MORTGAGE SERVICES   Secured             0.00          0.00             0.00           0.00        0.00
 IAA CREDIT UNION               Unsecured      3,950.95       3,950.95         3,950.95           0.00        0.00
 IAA CREDIT UNION               Secured       37,836.93     37,836.93        37,836.93       2,336.42    2,412.65
 ILLINOIS DEPT OF REVENUE       Priority            0.00           NA               NA            0.00        0.00
 INTERNAL REVENUE SERVICE       Priority            0.00           NA               NA            0.00        0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured      1,695.00       1,773.48         1,773.48           0.00        0.00
 KANE COUNTY CLERK              Priority       2,200.00            NA               NA            0.00        0.00
 LVNV FUNDING                   Unsecured     10,809.00       8,857.00         8,857.00           0.00        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         501.00        538.13           538.13           0.00        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      7,398.00         427.58           427.58           0.00        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured           0.00        318.58           318.58           0.00        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured           0.00      6,702.34         6,702.34           0.00        0.00
 QUANTUM3 GROUP                 Unsecured      2,541.59       1,435.95         1,435.95           0.00        0.00
 QUANTUM3 GROUP                 Unsecured         139.41      1,105.64         1,105.64           0.00        0.00
 QUANTUM3 GROUP                 Unsecured      2,491.00       2,581.69         2,581.69           0.00        0.00
 ELAN FINANCIAL SERVICE         Unsecured      1,490.00            NA               NA            0.00        0.00
 FIDELITY CREDIT                Unsecured      1,490.00            NA               NA            0.00        0.00
 FOX VALLEY ANES ASSOC          Unsecured          92.00           NA               NA            0.00        0.00
 IAA CREDIT UNION               Unsecured      3,950.95            NA               NA            0.00        0.00
 CHASE CARD                     Unsecured      5,165.00            NA               NA            0.00        0.00
 CITIBANK                       Unsecured      4,110.00            NA               NA            0.00        0.00
 ADVOCATE HEALTH CARE           Unsecured      3,886.00            NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-26232     Doc 52        Filed 11/02/18    Entered 11/02/18 10:34:39                Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim        Claim         Principal       Int.
 Name                              Class    Scheduled      Asserted     Allowed          Paid          Paid
 ADVOCATE SHERMAN HOSPITAL      Unsecured          62.00           NA             NA           0.00        0.00
 ALLIANCE CLINICAL ASSOCIATES   Unsecured         165.00           NA             NA           0.00        0.00
 VIVINT/SMART HOME SYSTEM       Unsecured      1,560.00            NA             NA           0.00        0.00
 NORTHWESTERN MEDICINE          Unsecured      2,537.00            NA             NA           0.00        0.00
 NEUROSURGERY AND SPINE SURGE   Unsecured          75.00           NA             NA           0.00        0.00
 NEUROWATCH                     Unsecured         317.00           NA             NA           0.00        0.00
 AURORA RADIOLOGY CONSULTANT    Unsecured         206.00           NA             NA           0.00        0.00
 ADVOCATE DRYER SUPPORT CENTE   Unsecured         178.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim          Principal                 Interest
                                                           Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00              $0.00                  $0.00
       Mortgage Arrearage                                   $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                         $37,836.93          $2,336.42              $2,412.65
       All Other Secured                                    $0.00              $0.00                  $0.00
 TOTAL SECURED:                                        $37,836.93          $2,336.42              $2,412.65

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $31,673.60                  $0.00               $0.00


 Disbursements:

        Expenses of Administration                            $3,871.38
        Disbursements to Creditors                            $4,749.07

 TOTAL DISBURSEMENTS :                                                                         $8,620.45




UST Form 101-13-FR-S (9/1/2009)
Case 17-26232        Doc 52      Filed 11/02/18     Entered 11/02/18 10:34:39            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/02/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
